United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1271
Issued: January 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated March 26, 2009 denying an injury causally related
to her federal employment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury on August 18, 2008 in the performance of duty.
FACTUAL HISTORY
On August 25, 2008 appellant, then a 43-year-old mail processing equipment mechanic,
filed a traumatic injury claim alleging that a bug bit her while she was sleeping on
August 18, 2008 while on training and staying in a hotel. On the reverse of the form, the
employing establishment noted that she was in a temporary-duty status attending training in
Norman, Oklahoma.

In a letter dated September 2, 2008, the Office requested additional factual and medical
evidence from appellant and allowed 30 days for a response. In a report dated August 22, 2008,
Dr. William B. Kruse, a physician, diagnosed cellulitis. In a form report dated August 22, 2008,
he diagnosed contact dermatitis with vesicles on both feet. Appellant submitted a factual
statement dated September 17, 2008, noting that both of her big toes were itching and painful.
Her right big toe was swollen.
By decision dated October 6, 2008, the Office denied appellant’s claim finding that she
had not established that her medical condition resulted from an employment exposure.
Appellant requested an oral hearing on October 28, 2008. She submitted additional
medical evidence, including an emergency room report from Dr. Kruse noting that she described
“bullous-type lesions” with itching on her feet. Dr. Kruse noted that appellant had received a
diagnosis of contact dermatitis from an urgent care clinic. He opined that appellant had a
streptococcus or staphylococcus infection and diagnosed cellulitis. The nurse described
appellant’s condition as blisters/vesicles on her feet with itching.
On February 9, 2009 appellant alleged that on Monday August 18, 2009 she felt a sting in
her right big toe and thought that an insect had bitten her. On Tuesday, August 19, 2009, she
awoke at 1:00 a.m. because she felt something crawling on her. Appellant changed hotel rooms.
She sought treatment from a nurse on Tuesday and Thursday and consulted a physician on
Friday, August 22, 2008 due to swelling and blisters causing stinging and itching. Appellant
testified at her oral hearing on February 9, 2009 that she did not see any insects which might
have bitten her.
By decision dated March 26, 2009, the hearing representative found that appellant had
not submitted sufficient medical evidence to establish a causal relationship between her
diagnosed condition and her employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing by the weight of the reliable, probative and substantial evidence that his
condition is causally related to factors of his federal employment. Where an employee is on a
temporary-duty assignment away from his regular place of employment, he is covered by the Act
24 hours a day with respect to any injury that results from activities essential or incidental to his
temporary assignment.2
However, the fact that an employee is on a special mission or in travel status during the
time a disabling condition manifests itself does not raise an inference that the condition is
causally related to the incidents of the employment. A condition that occurs spontaneously
during a special mission or in travel status is not compensable. The medical evidence must

1

5 U.S.C. §§ 8101-8193.

2

Susan A. Filkins, 57 ECAB 630 (2006); Cherie Hutchings, 39 ECAB 639 (1988).

2

establish a causal relationship between the condition and factors of employment.3 In order to
determine whether an employee sustained a traumatic injury in the performance of duty, the
Office begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component to be established is that the employee actually experienced the employment
incident that is alleged to have occurred. The second component is whether the employment
incident caused a personal injury. Causal relationship is a medical question that can generally be
resolved only by rationalized medical opinion evidence.4 Such opinion of the physician must be
one of reasonable medical certainty and must be supported by medical reasoning explaining the
nature of the relationship between the diagnosed condition and the employment.5
ANALYSIS
In support of her claim for cellulitis or contact dermatitis, appellant submitted medical
records from Dr. Kruse, a physician, dated August 22, 2008. Dr. Kruse provided findings on
physical examination and diagnosed cellulitis. However, he failed to provide any explanation of
the cause of appellant’s condition. Dr. Kruse did not explain how appellant’s condition was
causally related to the activities essential or incidental to her temporary-duty assignment. This
evidence is insufficient to establish causal relation. Therefore, the Office properly denied her
claim.
CONCLUSION
The Board finds that appellant failed to submit the necessary medical opinion evidence to
meet her burden of proof and that the Office properly denied her claim.

3

Id.

4

Steven S. Saleh, 55 ECAB 169, 171-72 (2003).

5

Leslie C. Moore, 52 ECAB 132, 134 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the March 26, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

